STATE OF LOUISIANA
           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                              NO.    2021   KW   1. 162

VERSUS


DEREK      PAYNE                                                     JAxUARY    21,       2022




In   Re:         Derek      Payne,                    for                                    18th
                                       applying               supervisory       writs,

                 Judicial         District     Court,       Parish    of     Iberville,       No.
                 1403- 16.




BEFORE:         GUIDRY,      HOLDRIDGE,      AND   CHUTZ,    JJ.


        WRIT DENIED ON THE SHOWING MADE.


                                                JMG
                                                GH

                                               WRC




COURT      OF APPEAL,       FIRST    CIRCUIT


 4A1

        DEPUTY        ERK    OF   COURT
                FOR   THE    COURT